 1   W.O.
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8    United States of America,               )    No. CR 19-1026-01-PHX-SPL
                                              )
 9                                            )
                     Plaintiff,               )    ORDER
10                                            )
      vs.                                     )
11                                            )
                                              )
12    Angel Samuel Zarate-Juarez,             )
                                              )
13                   Defendant.               )
                                              )
14
15          A four-day jury trial was set to begin in this case on January 21, 2020. (Doc. 74)
16   Defendant was awaiting trial in Mexico, and the Court previously issued an Order allowing
17   Defendant entry into the United States on parole beginning at 12:01 a.m. on January 19,
18   2020. (Doc. 56) On January 19, 2020 at 6:30 a.m., Defendant attempted to enter the United
19   States at the Nogales, Arizona Port of Entry. (Doc. 75 at 1-2) He was repeatedly refused
20   entry. (Doc. 75 at 2) The same day, Defendant’s counsel submitted a “Motion for Order to
21   Show Cause Why Government Officials Should Not be Held in Contempt for Violating
22   This Court’s Order (Doc. 56) and Motion to Dismiss Indictment for Interference with
23   Defendant’s Right to Counsel.” (Doc. 75) At the time set for trial, the Court granted the
24   Motion. (Doc. 77) Pursuant to the Court’s ruling, a show cause hearing was scheduled for
25   Thursday, January 23, 2020. (Doc. 77)
26          Accordingly,
27          IT IS ORDERED that a Show Cause Hearing is set for Thursday, January 23,
28   2020 at 9:00 a.m. before the Honorable Judge Steven P. Logan, United States District
 1   Judge, in the Sandra Day O’Connor United States Courthouse, located at 401 West
 2   Washington Street, Phoenix, Arizona 85003, 5th Floor, Courtroom 501.
 3         IT IS FURTHER ORDERED that the following individuals shall appear to show
 4   cause as to why they should not be held in contempt of the Court’s December 12, 2019
 5   Order (Doc. 56):
 6         1. Alejandro Almeida, ICE-ERO Assistant Field Office Director
 7         2. Albert Carter, ICE-ERO Field Office Director
 8         3. Erick Coston, ICE-ERO Supervisory Detention and Deportation Officer
 9         4. Jaime Galvez, Case Agent
10         5. Dean Lynch, CBP Agency Counsel
11         6. Patrick McKenna, Unit Chief, PLEPU
12         7. Robert Zuniga, CBP Weekend Supervisor
13         Dated this 22nd day of January, 2020.
14
15
16
                                                   Honorable Steven P. Logan
17                                                 United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                               2
